Citation Nr: 1735408	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD, effective August 5, 2008, and assigned a disability rating of 30 percent.  

In June 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Montgomery, Alabama RO.  A transcript of this proceeding is associated with the claims file.  

This matter was previously before the Board in December 2014 and April 2016, when it was remanded for additional development.  The requested actions have been taken, and the matter has since returned to the Board for adjudication.  


FINDING OF FACT

For the entire period on appeal, the preponderance of the evidence establishes that the Veteran's PTSD has manifested in, or has more nearly approximated, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty concentrating, mild memory loss, irritability, disturbances of motivation and mood, suspiciousness, occasional panic attacks, and some social withdrawal.  


CONCLUSION OF LAW

The criteria for an initial increased rating in excess of 30 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance

As noted in the Introduction, the Board remanded the Veteran's claim for additional development in December 2014 and April 2016.  In December 2014, the Board instructed the AOJ to ask the Veteran to identify all pertinent medical treatment since June 2012 and to obtain copies of any identified and outstanding medical records.  It also directed the AOJ to schedule the Veteran for VA examination to address the current severity of his PTSD.  Following the Board's remand order, the AOJ sent the Veteran a letter in February 2015, in which it asked the Veteran to send any treatment records related to his PTSD or to complete and return an enclosed authorization form for VA to assist in obtaining identified treatment records.  The Veteran was also was afforded VA examination in February 2015.  

In April 2016, the Board remanded the Veteran's claim for the AOJ to make an additional attempt to obtain relevant private treatment records, in addition to any outstanding records from the Social Security Administration (SSA).  The Board also directed the AOJ to schedule the Veteran for another VA examination to address the social and occupational impairment associated with the Veteran's PTSD.  

Following the Board's remand order, the AOJ sent the Veteran a letter in August 2016 requesting that he identify any additional VA or private medical treatment records that might be pertinent to his claim, including those from private social worker B. Dunn, or to submit any additional records himself.  A VA Form 21-4142 release form was attached for the Veteran to complete.  To date, the Veteran has not submitted additional records or a completed release form for VA to obtain records on his behalf.  The AOJ also obtained outstanding treatment records from the Montgomery VA Medical Center, and it requested records from SSA.  According to a March 2017 response from SSA, the requested records did not exist and further efforts to obtain them would be futile.  The Veteran was also afforded another VA examination in September 2016 that addressed the severity of his PTSD, including its impact on his social and occupational functioning.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As VCAA notice is not generally applicable to claims for initial increased ratings, there is no need to discuss VA's duty to notify the Veteran where, as here, he has raised no indication of any prejudice from defective VCAA notice.  See 38 C.F.R. § 3.159(b)(3); see, e.g., Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA medical treatment records, private medical treatment records, and lay statements have been associated with the record.  

With respect to medical treatment records, as noted above, the Board remanded the Veteran's claim in December 2014 and April 2016, in part, to attempt to obtain any outstanding private treatment records, to include those from the Veteran's private social worker B. Dunn.  Pursuant to the Board's directives, the AOJ sent the Veteran letters requesting that he submit any relevant treatment records or complete an authorization form to allow VA to attempt to obtain identified records on his behalf.  To date, the Veteran has not submitted any additional private treatment records, nor has he otherwise responded to the February 2015 or August 2016 letters from the AOJ.  In light of this background, the Board concludes that VA made reasonable efforts to obtain possibly relevant private treatment records.  See 38 C.F.R. § 3.159(c)(1)(i)-(ii) (providing that a claimant must cooperate fully with VA's reasonable efforts to obtain relevant private records, and, that if necessary, a claimant must authorize the release of existing records); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (providing that the "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim).  

Additionally, while the record indicated that the Veteran might have applied for, or received, disability benefits from SSA, the AOJ made sufficient attempts to obtain such records, and no additional attempts are necessary for VA to comply with its duty to assist.  See 38 C.F.R. § 3.159(c)(2).  As noted above, based on a March 2017 response from SSA, the requested records did not exist and further efforts to obtain any records pertaining to the Veteran would be futile.  

Finally, the Veteran was afforded VA examinations in October 2008, February 2015, and September 2016.  The Board acknowledges that in an April 2016 brief, the Veteran's representative contended that the February 2015 examiner did not offer an opinion and/or rationale regarding the severity of the Veteran's PTSD.  The examination reports contain sufficient findings to rate his PTSD under the appropriate diagnostic criteria.  While the February 2015 examination report did include a general assessment regarding the severity of the Veteran's PTSD, the claim was nevertheless remanded in April 2016, in part, for an examination report that addressed the functional impact of the Veteran's PTSD.  Based on a review of the April 2016 examination report, the examiner conducted an examination of the Veteran, considered his medical history, and rendered opinions regarding the social and occupational impact of the Veteran's PTSD that included specific examples.  As such, an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See 38 C.F.R. § 3.326.  

As no additional relevant evidence has been identified, and the record does not otherwise suggest that there is outstanding evidence to obtain, the Board concludes that no further assistance is required for VA to comply with its duty to assist.  

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  E.g., Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent evaluation for PTSD is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV").  

A GAF score of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score of 81 to 90 is indicative of absent or minimal symptoms, and a GAF score of 91 to 100 represents superior functioning in a wide range of activities.  

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was certified to the Board prior to this date, the amendment is not applicable, and as such, the DSM-IV applies to the Veteran's claim, and it is appropriate to consider GAF scores as a factor in assessing the severity of his psychiatric disorder.  

	Factual Background

The Veteran contends that he is entitled to an initial increased rating in excess of 30 percent for his service-connected PTSD.  As set forth in his April 2010 VA Form 9, the Veteran maintains that a 30 percent rating does not represent the severity of his disability.  According to the Veteran, he has been suffering from recurring suicidal ideations, social isolation, depression, constant problems controlling his emotions, anger problems, and sleep difficulty.  The Veteran contends that he is always on edge or guard and cannot enjoy life.  He also reports that he does not trust anyone and does not have any meaningful relationships.  

A July 2007 VA primary care note indicates that the Veteran had negative depression and PTSD screenings.  

According to a July 2007 psychosocial evaluation from private social worker B. Dunn, the Veteran presented with complaints of insomnia, involuntary and uncontrollable crying spells for no apparent reason, extreme and intense "fits" of rage and anger which were unprovoked, and intermittent periods of social isolation and withdrawal.  He complained of frequent and recurring nightmares involving violence.  The Veteran also indicated that he would have sudden episodes of feeling as though he was unable to breathe, during which he felt "nervous all over."  

The Veteran was married at the time of the evaluation and had three grown children.  The Veteran appeared his stated age and was alert and coherent.  There was no evidence of an overt psychosis.  The Veteran's thoughts were generally ordered, logical, and coherent.  His mood and affect were that of both anxiety and depression, especially as he discussed his military history.  He denied suicidal or homicidal ideations and/or intent.  The Veteran was given diagnostic impressions of chronic PTSD; major depression, moderate, secondary to PTSD; and generalized anxiety disorder, secondary to PTSD.  He was given a GAF score of 47.  

VA treatment records reflect that the Veteran had a negative depression screenings in January 2008 and April 2008.  

As reflected in a September 2008 treatment summary from social worker B. Dunn, the Veteran had been engaged in a course of individual psychotherapy on a weekly or bi-weekly basis with an emphasis on decreasing his depressive and anxious symptoms, which were secondary to his PTSD symptoms.  B. Dunn did not note any additional symptoms from those that were included in the July 2007 psychosocial evaluation.  According to B. Dunn, the Veteran had made intermittently mild progress, but his symptoms were chronic and nature, and his emotional recovery would be an uphill struggle.  The Veteran's symptoms had caused him to experience a diminished quality of life, especially in the social arena, and in his work life as well.  A GAF score of 43 was rendered.  

The Veteran was afforded a VA PTSD examination in October 2008.  The Veteran was living with his wife of 30 years, who was noted as being very supportive.  However, the Veteran maintained that occasionally, he became very upset and irritable at home.  It was noted that the Veteran retired from his maintenance position at Alabama State University in 2007 after working there for 19 years.  According to the Veteran, he decided to retire from the job because he was getting very anxious on the job, was feeling somewhat depressed, and was unable to concentrate well.  As for social factors, the Veteran reported that he had very few friends and usually stayed at home.  The Veteran tried to avoid crowds and occasionally went to church.  

According to the examination report, the Veteran was sleeping poorly and would wake up from nightmares.  The Veteran reported that "this dream" was occasional now as compared to before, but he still saw some combat-related scenes and would become depressed the following day.  He had a hard time discussing his combat experiences and started to cry while doing so.  On mental status examination, the Veteran's mood appeared to be mild to moderately depressed and anxious.  He had difficulty concentrating while performing serial 7s.  His affect was somewhat blunted, but it was appropriate.  The Veteran was free from any paranoid ideas or hallucinations, and he did not exhibit any looseness of association.  He was not suicidal or assaultive.  The examiner gave a diagnosis of PTSD (chronic and mild type).  The examiner indicated that the Veteran's symptoms appeared to be mild to moderate in nature, and he gave a GAF score of 65.  

A February 2009 VA primary care note indicates that the Veteran had a positive depression screening.  According to the treatment record, the Veteran admitted occasional depressed mood and no change in sleep habits.  It was noted that he had retired approximately one year ago and that he denied any suicidal or homicidal ideations.  The assessments included "depression due to recent retirement and lifestyle adjustment?"  It was also noted that the Veteran was currently speaking with a private psychologist.  

The Veteran's VA treatment records indicate that he had negative depression screenings in August 2009, January 2010, September 2010, and September 2011.  In April 2012, he had negative depression and PTSD screenings.  

According to a May 2012 treatment summary from B. Dunn, the Veteran presented with complaints of insomnia, involuntary and uncontrollable crying spells for no apparent reasons, extreme and intense "fits" of rage and anger which were unprovoked, and periods of social isolation and withdrawal.  The Veteran also complained of frequent and intermittent thoughts of suicide with no specific intent.  He also complained of intense and frequent ruminating thoughts of military experiences, especially those associated with combat.  The Veteran continued to be engaged in a course of individual psychotherapy geared toward decreasing his symptoms and increasing his coping and functioning skills.  According to the summary, the Veteran's symptoms were chronic, and maintenance was, at best, the greatest prognosis at that time.  Additionally, it could be expected that the Veteran's symptoms would further deteriorate his level of functioning in years to come.  The summary provided that the Veteran's symptoms permeated every facet of his daily life and precluded him from enjoying meaningful familial and interpersonal relationships, which caused him to feel a diminution of self-worth, especially regarding the loss of some fingers.  B. Dunn wrote that it continued to be his clinical opinion that the Veteran's PTSD, major depression, and generalized anxiety were chronic and were not likely to abate any time in the foreseeable future.  A GAF score of 45 was assigned.  

The Veteran had a hearing before a DRO in June 2012.  The Veteran noted that he had been seeing B. Dunn twice a month, generally, since 2008, and that he was not taking any medication.  The Veteran stated that he would go to sleep at around 10:00 p.m. and wake up at around 3:00 a.m. and watch television for a while.  The Veteran reported that he had nightmares, but he could not remember them.  He indicated that he sometimes had dreams involving dragging bodies or dreams in which he would not "make it out."  The Veteran provided that he generally did not go out and socialize, but that he would sometimes go out with his wife to satisfy her.  In general, the Veteran preferred to stay at home by himself.  The Veteran indicated that he socialized with his brother, and he also attended church, where he would socialize with other church members.  The Veteran also indicated that at some point in the past, he would think about suicide a lot while driving.  

The Veteran's VA treatment records demonstrate that he had negative depression screenings in February 2013, June 2014, and February 2015.  

The Veteran was afforded another VA examination in February 2015.  According to the examination report, the Veteran had been married for 44 years, he had a good relationship with his wife, and his adult children visited fairly often.  The Veteran enjoyed finished with his brother, and he occasionally attended church services with his wife.  He spent most of his time watching television.  The Veteran was retired, and he was not currently being treated for his mental health condition.  

According to the examination report, the Veteran was neatly dressed in casual clothing, maintained fair eye contact, was oriented, and was in no acute distress.  The symptoms that actively applied to the Veteran's PTSD were depressed mood, anxiety, and disturbances of motivation and mood.  The examiner gave a diagnosis of PTSD, and indicated that the Veteran's level of occupational and social impairment was best summarized as resulting in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

According to a January 2016 VA treatment record, the Veteran had a negative depression screening.  

The Veteran was afforded another VA examination in September 2016.  It was noted that the Veteran got along well with his wife, adult daughters, and grandchildren.  The Veteran reported that his brother had passed away since his last evaluation.  He was attending Bible study and church, and would talk to people at church.  The Veteran was also "doing Meals on Wheels" one day per week.  The Veteran was not currently in treatment with B. Dunn, and he believed that he last saw B. Dunn in 2012.  The Veteran was attending church instead, and he denied taking any psychotropic medications.  As for daily activities, it was noted that the Veteran performed some chores, such as cutting the grass or caring for the yard.  

The Veteran reported that he wanted to be by himself and that he would get angry quickly.  The Veteran detailed that he sometimes dreamt of a mission that he was on and that he would have anxiety attacks when things would "happen out of the norm."  The Veteran indicated that when this occurred, he would have problems catching his breath, and his heart would pound.  He also reported intrusive thoughts, hypervigilance, and increased startle reaction.  

On mental status examination, the Veteran was cooperative and relaxed.  He was appropriately groomed and causally addressed.  The Veteran answered questions appropriately, and he was oriented as to person, place, and time.  The Veteran's eye contact and psychomotor activity were within normal limits, as was his rate of speech.  The Veteran's thought processes were linear and goal-directed, and he did not demonstrate anxiety symptoms.  The Veteran's mood was euthymic, and his affect was congruent with his mood.  The Veteran's memory appeared to be slightly impaired.  It was specifically noted that he earned a 21/30 on the MOCA and had difficulty with delayed recall, but he was able to remember all words with cues.  The Veteran's thought content did not demonstrate evidence of delusions or hallucinations, and his insight and judgment appeared to be intact.  The Veteran reported a remote history of suicidal ideation, but he convincingly denied recent or current suicidal ideations or thoughts.  According to the examination report, the symptoms that actively applied to the Veteran's diagnosis were depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner gave a diagnosis of PTSD, and provided that the level of occupational and social impairment associated with the Veteran's PTSD was best described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

As for the functional impact of the Veteran's PTSD, the examiner added that based on his evaluation, the Veteran was able to understand, remember, and follow simple one- to two-step instructions.  The Veteran was able to attend to, and complete, simple tasks during two-hour periods as needed for competitive work. According to the examiner, the Veteran was able to interact appropriately with peers, supervisors, and individual members of the public.  Additionally, he could adapt to typical changes in work tasks and would be able to maintain acceptable attendance at work.  

The examiner referenced the Veteran's treatment with B. Dunn, including the GAF score of 45 that was assessed in May 2012, and wrote that the Veteran was specifically asked about mental health treatment.  The Veteran denied any current mental health treatment or medications.  The examiner noted that B. Dunn was a licensed social worker as opposed to a licensed psychiatrist or psychologist, and added that B. Dunn was not qualified to make a diagnosis in the state of Alabama.  

	Legal Analysis

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against assigning a rating higher than 30 percent for the Veteran's PTSD at any time during the course of the appeal.  In this regard, the Board finds the VA examination reports of record to be the most significant and probative evidence of record, particularly when considered in combination.  

The October 2008, February 2015, and September 2016 VA examination reports reflect that the Veteran exhibited symptoms of depressed mood and anxiety, chronic sleep impairment (October 2008 and September 2016), some difficulty concentrating (October 2008 and February 2015), and disturbances of motivation and mood (February 2015 and September 2016).  Additionally, at the September 2016 VA examination, the Veteran's active symptoms included suspiciousness.  

The record includes some reports of anxiety attacks.  For instance, both the September 2016 VA examination report and the July 2007 evaluation from B. Dunn indicate that the Veteran has reported anxiety attacks during which he experiences difficulty breathing, heart-pounding, and/or a feeling of nervousness "all over."  However, there is no indication that the frequency of such attacks amounts to once a week or more.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Additionally, while the September 2016 VA examination report provides that the Veteran had slightly impaired memory, the record does not suggest that the Veteran has had impairment of short- and long-term memory as reflected by factors such as retention of only highly-learned material or forgetting to complete tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Instead, the September 2016 VA examination report notes that the Veteran only had some difficulty with delayed recall but was able to remember all words with cues.  Additionally, the Veteran was able to understand, remember, and follow simple one- to two-step instructions.  As such, the record supports a finding that any memory loss attributed to PTSD is mild in nature (such as forgetting names, direction, or recent events).  See id.  

The record does not indicate that the Veteran has had flattened affect.  On the contrary, although the October 2008 examiner noted that the Veteran's affect was somewhat blunted, it was nevertheless considered appropriate.  Moreover, at the September 2016 VA examination, the Veteran's mood was euthymic, and his affect was congruent with his mood.  

There is no suggestion in the record of circumstantial, circumlocutory, or stereotyped speech.  There is also no indication of impaired judgment or impaired abstract thinking.  At the October 2008 VA examination, the Veteran did not exhibit any looseness of association.  At the February 2015 and September 2016 VA examinations, he was noted as being oriented as to person, place, and time.  According to the September 2016 VA examination report, the Veteran's thought processes were linear and goal-directed, and his insight and judgment appeared to be intact.  The Veteran has denied, or the record otherwise does not reflect, delusions or hallucinations.  There has been no indication of factors such as neglect of personal hygiene or appearance, obsessional rituals, spatial disorientation, grossly inappropriate behavior, or an inability to perform activities of daily living.  

The Board recognizes that both the records from B. Dunn, as well as the February 2015 and September 2016 VA examination reports demonstrate some degree of social isolation and/or withdrawal.  However, the record weighs against a finding that the Veteran has had difficulty in establishing and maintaining effective work and social relationships so as to warrant a rating in excess of 30 percent.  For instance, the Veteran has been married to his wife for over 40 years.  Moreover, she has been noted as being supportive of the Veteran, and there is no specific indication in the record of marital distress.  The Veteran also gets along well with his adult children and grandchildren.  Prior to his brother's passing, the Veteran and his brother were close, and it as noted that they enjoyed fishing together.  The Veteran also attends church services and Bible study, and talks to people at church.  Additionally, the September 2016 VA examination report indicated that the Veteran volunteered for Meals on Wheels once per week.  

The Board also acknowledges that while the Veteran denied any suicidal thought or ideation at his October 2008 VA examination and at a February 2009 VA primary care treatment, later medical evidence of record includes some notation of suicidal ideation or thought.  For instance, the May 2012 treatment summary from B. Dunn provides that the Veteran reported frequent and intermittent thoughts of suicide.  However, the summary notes that there was no specific intent, which weighs against a finding that there was a significant danger of self-harm.  Additionally, at his June 2012 DRO hearing, the Veteran reported that he used to have suicidal ideations in the past, but his testimony did not suggest that he continued to have recurrent suicidal thoughts.  Moreover, at his September 2016 VA examination, the Veteran reported only a remote history of suicidal thought, but he convincingly denied recent or current suicidal ideations.  Thus, while the Board acknowledges that there might have been some periods during the course of the appeal during which the Veteran had exacerbated symptoms that included suicidal thoughts, when considering factors such as frequency and duration, the record weighs against a finding that the Veteran has experienced suicidal ideation or thought to a degree that would support a rating higher than 30 percent during the course of the appeal.  See 38 C.F.R. § 4.126(a); Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  

The Board has considered the Veteran's reported anger, as reflected in records from B. Dunn and the VA examination reports.  For instance, records from B. Dunn note unprovoked and extreme "fits" of range and anger, the October 20008 VA examination report indicates that the Veteran reported occasionally becoming very upset and irritable at home, and the September 2016 VA examination report provides that the Veteran reported becoming angry quickly.  While these records support a finding of irritability on account of the Veteran's PTSD, the record contains no evidence suggesting violence toward others or threats of harm to others.  

As for the general level of impairment associated with the Veteran's PTSD, the Board finds particularly probative that the October 2008 VA examiner opined that the Veteran's symptoms appeared to be mild to moderate in nature, and both the February 2015 and September 2016 VA examiners opined that the level of impairment associated with the Veteran's PTSD was best described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Moreover, the Board finds the examiners' assessments to be highly probative given that they took into account the Veteran's treatment for his condition (or lack thereof), interviews of the Veteran, the Veteran's reported symptoms, and their knowledge and skill as either clinical psychologists or medical doctors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

The Board has considered the fact that B. Dunn assigned GAF scores ranging between 43 and 47 between July 2007 and May 2012, which would generally indicate serious symptoms or serious impairment in social, occupational, or school functioning.  However, as noted above, while it is appropriate to consider a classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating that should be assigned.  Moreover, these assessments are outweighed by other evidence of record, namely, the VA examination reports detailed above.  While the Board acknowledges that B. Dunn treated the Veteran on a regular basis for several years, as stressed by the September 2016 examiner, B. Dunn is not a licensed psychologist or psychiatrist.  As such, the Board affords more weight to the assessments offered by the VA examiners, who were either clinical psychologists or medical doctors, particularly where, as here, B. Dunn's assignment of GAF scores indicating serious symptoms are otherwise inconsistent with other medical evidence of record reflecting mild to moderate impairment.  See id (providing that the probative value of a medical opinion is based, in part, on the provider's level of knowledge and skill).  

The Board also finds compelling that with the exception of the positive depression screening in February 2009, the Veteran's VA treatment records reflect that the Veteran has consistently had negative depression screenings each year since 2007, and had negative PTSD screenings when they were performed in July 2007 and April 2012.  These screenings are consistent with, and therefore bolster, the assessments provided by the VA examiners and weigh against a finding that the Veteran's symptoms have generally risen above the mild to moderate levels forth by the VA examiners during the course of the appeal.  Additionally, while it appears that B. Dunn relied on factors such as the Veteran's symptoms "precluding him from enjoying meaningful familial and interpersonal relationships," this level of social impairment is inconsistent with other evidence of record showing that the Veteran has a supportive marriage, good relationships with his children and grandchildren, had a close relationship with his brother prior to his passing, has social interactions with fellow church members, and volunteers with Meals on Wheels.  Moreover, as stressed by the September 2016 VA examiner, even when considering the Veteran's PTSD symptoms, he would be able to interact appropriately with peers, supervisors, and individual members of the public.  

Thus, the medical evidence of record documents symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, some social withdrawal or isolation, some difficulty concentrating, disturbances of motivation and mood, irritability, occasional panic attacks, and mild memory impairment.  The record also indicates that there might have been some periods of exacerbated symptoms that included suicidal thoughts.  However, the evidence of record weighs against a finding that the Veteran's symptoms have risen to the level of, or more nearly approximate, occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, that would justify a particular rating, and are therefore not dispositive.  See Mauerhan, 16 Vet. App. 436.  Nevertheless, for the reasons set forth above, the evidence of record supports a finding that for the entire period on appeal, the Veteran's disability caused, at most, mild to moderate symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).  

Finally, the Board has considered the Veteran's statements describing his symptoms, including, his contention that he has suffered from recurrent suicidal ideations and problems with anger, in addition to his assertions that he does not trust anyone and does not have meaningful relationships.  The Veteran is certainly competent to describe his observations, and the Board does not doubt that his PTSD has had an impact on his daily functioning.  In this case, however, the Board finds that the objective medical findings by the VA examiners are more persuasive, particularly when considering factors such as suicidal ideations, anger, and social functioning.  Further, as indicated above, the objective medical findings do not support a rating higher than 30 percent at any time during the appeal period.  

As the preponderance of the evidence is against assigning an initial rating in excess of 30 percent for the Veteran's PTSD, the claim is denied.  


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected PTSD is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


